DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites “an shaft sealing device” and “an shaft section” in line 3 which should be changed to --a shaft sealing device-- and --a shaft section--, respectively.
Claim 6 recites “an shaft sealing device” and “an shaft section” in line 6 which should be changed to --a shaft sealing device-- and --a shaft section--, respectively.

Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a blocking section” in claims 2, 7.
“an shaft sealing device” in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0136638 to Foerster.
Regarding claim 1, Foerster discloses a liquid-injected screw compressor comprising: 
a screw rotor (67, fig. 5; [70]-[71]) for compressing a gas; 
a bearing (68, 69; fig. 5; [70]-[71])that rotatably supports the screw rotor; 
a casing (70, fig. 5; [70]-[71]) that houses the screw rotor and the bearing, the casing having a suction port (gas inlet portion 3, figs. 1, 3, 4; [36]) for suctioning a gas and a suction chamber connected to the suction port; 
a suction throttle valve (valve 1, figs. 1, 3-5; [36]) installed at the suction port, the suction throttle valve having a housing (2, figs. 1, 3-5; [36])  that forms a suction flow path communicating with the suction port; and 
an intake-gas bypass system (16, 18, 19, 20; figs. 1, 3, 4; [38]-[39]) that establishes communication between a primary side and a secondary side of the suction throttle valve, wherein 
the intake-gas bypass system includes 
an intake-gas bypass flow path (13 to 18, figs. 1, 3, 4; [38]-[39]) provided in a wall section of the housing, the intake-gas bypass flow path having a first opening section (through 
a first check valve (bypass device 16, figs. 1, 3, 4; [38]-[39]) arranged in the intake-gas bypass flow path, the first check valve being configured to allow a flow from the primary side to the secondary side of the suction throttle valve and to inhibit a flow from the secondary side to the primary side of the suction throttle valve, and 
wherein the intake-gas bypass flow path has a third opening section (via screw plug 15, figs. 1, 3, 4; [38]-[39]) that opens to an outside of the housing and that allows insertion and withdrawal of the first check valve.

Regarding claim 2, Foerster discloses the liquid-injected screw compressor according to claim 1, further comprising a blocking section (connection flange 8, figs. 1, 3, 4; [37]-[39]) provided between the second opening section of the intake-gas bypass flow path and the screw rotor so as to cover the second opening section in a separated state.

Regarding claim 4, Foerster discloses the liquid-injected screw compressor according to claim 1, wherein the intake-gas bypass flow path includes a plurality of linearly extending bypass-flow- path holes (13, 18, figs. 1, 3, 4; [38]-[39]), and the plurality of bypass-flow-path holes each have an external opening section that opens to an outside of the housing.

Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:

“the oil- recovery flow path having a first opening section that opens into the oil storage section and a second opening section that opens into the suction chamber; and a check valve arranged in the oil-recovery flow path, the check valve being configured to allow a flow from a side where the oil storage section is located to a side where the suction chamber is located and to inhibit a flow from the side where the suction chamber is located to the side where the oil storage section is located, and the oil-recovery flow path has a third opening section that opens to an outside of the casing, the third opening being configured to allow insertion and withdrawal of the check valve.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0211575 to Fredrich et al.
US 8,839,769 to Hansen et al.
US 5,207,568 to Szymaszek
All references above general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.S/Examiner, Art Unit 3746  

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746